DREYFUS MUNICIPAL BOND OPPORTUNITY FUND CERTIFICATE OF AMENDMENT Establishment and Designation of Classes of Shares of Beneficial Interest The undersigned, Vice President of Dreyfus Municipal Bond Opportunity Fund (the "Fund"), a trust with transferrable shares of the type commonly called a Massachusetts business trust, does hereby certify to the Secretary of State of the Commonwealth of Massachusetts that, at a meeting duly called and held on July 19, 2016, at which a quorum was present and acting throughout, the Board of Trustees of the Fund, pursuant to Article III, Section 1 of the Fund's Amended and Restated Agreement and Declaration of Trust, dated June 4, 1986 (the "Declaration of Trust"), established and designated two new classes of Shares (as that term is defined in the Declaration of Trust) of beneficial interest, par value $.001 per share, of the Fund, as set forth below: 1.
